DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: VEHICLE LAMP WITH A PLURALITY OF SHIELDS
Claim Objections
Claim 1 is objected to because of the following informalities: in line 7, “the light” should be “the light incident from the incident lens unit” for consistency.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: in line 4-5 “a direction in which the connection part is determined in accordance with an angle of the rows extending in the left and right directions to a horizontal direction” is grammatically incorrect.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an adjacent shield in left and right directions” and “toward the adjacent shield”. It is unclear whether this means that there are multiple shields required by the claim and that the connection part extends towards both adjacent shields (and that there are two connection parts in order to do this). For the purposes of claim examination, the Examiner will interpret the limitation as “an adjacent shield on the left or right direction”.
Claim 1 recites the limitation “the light incident from the incident lens unit” in line 5 and “the light travelling toward each of the plurality of exit lenses”. There are insufficient antecedent basis for these limitation in the claim. It is recommended that the terminology be consistent so that it is clear that these elements are the same.
The remaining claims are rejected due to their dependence on Claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., KR 20190012438 A (all citations will be made to the English language translation provided by Google Patents).
Regarding claim 1, Kim discloses “A vehicle lamp comprising: a light source unit (100, Fig. 1); an incident lens unit (200, Fig. 1) that comprises a plurality of incident lenses (210, Fig. 2-3) on which light is incident from the light source unit; an exit lens (300, Fig. 1) unit that comprises a plurality of exit lenses  (310, Fig. 1) outputting the light incident from the incident 
Regarding claim 2, Kim discloses the invention of claim 1, as cited above, and further discloses “a light source (110, Fig. 1); and a light path adjustment unit (120, Fig. 1) that adjusts a path of the light to cause the light generated from the light source unit to travel substantially parallel to an optical axis of the light source (pg. 3, ¶ 12, “adjusting the optical path so as to be parallel to the optical axis of the light source”).”
Regarding claim 3, Kim discloses the invention of claim 2, as cited above, and further discloses “the light path adjustment unit comprises at least one of an aspheric lens or a Fresnel lens (seen in Fig. 1).”
Regarding claim 4, Kim discloses the invention of claim 1, as cited above, and further discloses “each of the plurality of shields is formed such that a line connecting both ends of the horizontal part in the left and right directions and a line connecting both ends of the connection part form an obtuse angle (seen in Fig. 8).”
Regarding claim 5, Kim discloses the invention of claim 1, as cited above, and further discloses “the plurality of shields are formed such that connection parts of adjacent shields are connected to each other without forming a step (seen in Fig. 4 and 5, shields 410, the shields are continuous, and the connection parts, which are the angled portions, are connected and continuous; additionally, the division between shields is arbitrary as claimed, since a subsection of a shield is also a functional shield) .”
Regarding claim 6, Kim discloses the invention of claim 5, as cited above, and further discloses “in each of the plurality of shields, a first end of the connection part that is closer to the adjacent shield is disposed higher or lower than a second end of the connection part that is connected to the horizontal part (seen in Fig. 4 and 5, the connection parts are sloping upward toward the adjacent shield).”
Regarding claim 7, Kim discloses the invention of claim 6, as cited above, and further discloses “the connection part is shaped as a straight line, a curve, or a combination thereof (seen in Fig. 9 and 11).”
Regarding claim 8, Kim discloses the invention of claim 6, as cited above, and further discloses “the plurality of incident lenses and the plurality of exit lenses are disposed such that one or more rows extending in the left and right directions are arranged in up and down directions (seen in Fig. 2, the incident lenses have rows and arranged in an up and down direction), and wherein a direction in which the connection part is determined in accordance with an angle of the rows extending in the left and right directions to a horizontal direction (the angle of the connection part has an angle relative to the angle of the incident lenses).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Mandl et al., US 20200370726 A1.
Regarding claim 9, Kim discloses the invention of claim 1, as cited above, except “at least some of the plurality of shields include a protrusion that protrudes upward on the upper end thereof.”
Mandl discloses a vehicle headlight with an incident lens unit, an exit lens unit, and a shield unit (8a, Fig. 3) that comprises a plurality of shields, and some of the plurality of shields contain a protrusion (A50L, Fig. 5a) that protrudes upward on the upper end.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include protrusions, such as taught by Mandl, to some of the shields, as taught by Kim. One of ordinary skill in the art would have been motivated to include protrusions, for “generating a brightness transition which is as homogeneous as possible (Mandl ¶ [0078]).”
Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Benitez et al., US 2016/0010811 A1.
Regarding claim 10, Kim discloses the invention of claim 1, as cited above, except “the shield unit further comprises a plurality of additional shields respectively disposed in front of the plurality of shields along a traveling direction of the light.”
	Benitez discloses a light source with a shield unit (1603, Fig. 16) and an additional shield (1605, Fig. 16) in front of it (seen in Fig. 16).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include additional shields, such as taught by Benitez, to the lamp as taught by Kim. One of ordinary skill in the art would have been motivated to include additional shields for further modifying the output pattern of the light, and allow for discrete and separate shield units that can be modified to suit the design needs (Benitez ¶ [0074]).
Regarding claim 11, Kim in view of Benitez discloses the invention of claim 10, as cited above, and further discloses “the plurality of incident lenses and the plurality of exit lenses are disposed such that one or more rows extending in the left and right directions are arranged in up and down directions (seen in Kim Fig. 2, the incident lenses have rows and arranged in an up 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mandl et al., US 2020/0300435 A1 discloses a vehicle headlight with incident and exit lens arrays and a shield unit
Kamau et al., US 10465874 B2 discloses a vehicle headlight with incident and exit lens arrays and a shield unit
Moser et al., US 2019/0072252 A1 discloses a vehicle headlight with incident and exit lens arrays and a shield unit
Bauer et al., US 2016/0265733 A1 discloses a vehicle headlight with incident and exit lens arrays and a shield unit
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875         

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875